Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mullen, J.), rendered July 17, 2006, convicting him of robbery in the first degree (two counts) and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, evidence of the circumstances surrounding his accomplice’s arrest and identification a little more than a week after the robbery, as well as the recovery at that time of the gun displayed and the cell phones stolen in the course of the crime, was properly admitted into evidence. In the context of this case, the evidence was relevant and material to the issue of identification, in that it connected the defendant to the accomplice, the weapon, and the fruits of the crime (cf. People v Samuels, 22 AD3d 507 [2005]), it was far more probative than prejudicial (see People v Alvino, 71 NY2d 233, 241-242 [1987]), and it served to complete the narrative by explaining how the police investigation came to focus on the defendant as one of the perpetrators (see People v Reynolds, 46 AD3d 845 [2007]).
The defendant’s remaining contention is without merit. Fisher, J.P., Ritter, Dillon and McCarthy, JJ., concur.